DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       FELIX M. CACERES, II,
                             Appellant,

                                    v.

 MERCO GROUP OF THE PALM BEACHES, INC., MARK BENNETT,
   MARIA L. MEZZOMO, HARJAS CHATWAL, CYNTHIA RAFTIS,
 ANASTASIA RAFTIS, SPIRO RAFTIS, GREGORY PILL, RICHARD B.
HOFFMAN, SHARON HOFFMAN, BRUCE PINCHEON, THOMAS FASO,
JR., DIANNE E. MALHOTRA, VIKRANT MALHOTRA, MARGUERITTE
BASSALI, individually and as the Personal Representative of the Estate
    of MAURICE BASSALI, KEVIN MACKEY, MICHAEL MACKEY,
        LEONARD ROSENBLATT and DIANNA ROSENBLATT,

                                Appellees.

                              No. 4D19-2509

                              [April 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2019-CA-
001737-XXXX-MB.

  Clayton R. Kaeiser, Coral Gables, for appellant.

  Mandell Sundarsingh of Sundarsingh Law, P.L., West Palm Beach, for
appellees.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.